Citation Nr: 0321068	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  96-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO granted entitlement to 
service connection for pos-traumatic stress disorder (PTSD) 
with assignment of a 10 percent evaluation from November 15, 
1994 to February 28, 1995.  The RO assigned a temporary total 
evaluation based on hospital treatment of PTSD effective from 
March 1, 1995 through August 31, 1995.  The RO reinstated the 
previous 10 percent evaluation effective from September 1, 
1995.

In December 1995 the RO granted entitlement to an increased 
evaluation of 30 percent for PTSD effective from November 15, 
1994 through February 28, 1995, and on and after September 1, 
1995.

In January 1996 the RO denied entitlement to a TDIU.

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 1996, a transcript of which has been 
associated with the claims file.

The Board of Veterans' Appeals (Board) initially remanded the 
case to the RO for further development and adjudicative 
actions in August 1997, and July 1999.

In August 2000 the Board granted entitlement to an increased 
evaluation of 50 percent for PTSD effective from November 15, 
1994 to February 28, 1995, and on and after September 1, 
1995.  The Board remanded the claim of entitlement to a TDIU 
to the RO for further development and adjudicative action.

The RO most recently affirmed the denial of entitlement to a 
TDIU in May 2003, and returned the case to the Board for 
further appellate review.

The Board notes that the RO included the claim of entitlement 
to an evaluation in excess of 50 percent for PTSD in its 
supplemental statement of the case wherein it affirmed the 
previous denial of entitlement to a TDIU.  

The service representatives at the RO and at the Board have 
also included the issue of entitlement to an increased 
evaluation for PTSD as part of their written argument.
The Board notes that the issue of entitlement to an increased 
evaluation for PTSD was adjudicated by the Board when it 
issued it August 2000 decision.  The issue of entitlement to 
increased evaluation for PTSD is no longer part of the 
current appeal.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the directives of its August 2000 remand 
were not complied with.  In this regard, the Board notes that 
the VA examiner who conducted the VA special psychiatric 
examination on remand of the case to the RO did not express 
an opinion as to whether PTSD, the veteran's only service-
connected disability, had rendered him unemployable for VA 
compensation purposes.  The Board errs as a matter of law 
when it fails to ensure compliance, and further remand will 
be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing discussion, the Board finds that the 
case must once again be remanded to the VBA AMC for referral 
of the case to the April 2003 VA examiner, or if that 
examiner is no longer available, to another examiner for 
opinion as to whether PTSD has rendered the veteran 
unemployable for VA compensation purposes, with possible 
additional examination at the new examiner's option.
The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).

Accordingly, the case is remanded to the VBA AMC for further 
actions as follow:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should refer the claims 
file to the April 2003 VA examiner for 
the purpose of expressing an opinion as 
to whether the veteran's PTSD has 
rendered him unemployable for VA 
compensation purposes.  

The claims file, and separate copies of 
the August 2000 and this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to review of 
the claims file.  The examiner must 
provide an addendum to his April 2003 
examination report and provide an opinion 
as to whether the service-connected PTSD 
has rendered the veteran unemployable for 
VA compensation purposes.  Any opinion 
expressed by the examiner must be 
accompanied by a complete rationale.

If the April 2003 VA medical examiner is 
no longer available, the VBA AMC should 
refer the claims file to another VA 
medical examiner for provision of an 
opinion as to whether service-connected 
PTSD has rendered the veteran 
unemployable.  


If the new examiner feels that additional 
examiner is necessary in order to render 
the opinion, the VBA AMC should make 
appropriate arrangements.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion (and examination if conducted) to 
ensure that it is (they are) responsive 
to and in complete compliance with the 
directives of this remand (and August 
2000 remand) and if it is (they are) not, 
the VBA AMC should implement corrective 
procedures.  The Board errs as a matters 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall, supra.

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
a TDIU.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


